DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Election/Restrictions
Claims 1-2, 6-11, and 16-18 remain generic to all species (including the elected species A). As such, no claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “n lenses, wherein n is a natural number equal to six, including a first lens having negative refractive power and a second lens having positive refractive power in order from an object side, and including an n-th lens having negative refractive power, wherein the second lens has a biconvex shape, wherein the n-th lens is a meniscus shape having a convex shape with an image side surface that is convex on an optical axis, and an n-1-th lens having positive refractive power in order from an image side.” However, it is unclear how to provide the recited lenses “in order from an object side” or “in order from an image side.” Specifically, as the claims recite a first lens and a second lens and then “including an n-th lens having negative refractive power, wherein the second lens has a biconvex shape,” it is unclear where the second and n-th lens should be provided. Moreover, given the recitation of the n-1th lens after the n-th lens, the configuration of the lenses is unclear. Furthermore, as n is given to be sixth, it is unclear if other elements should be provided between the second lens and the n-1th lens, or if additional elements can be provided elsewhere.
Additionally, it is unclear how the n-th lens can be “a meniscus shape having a convex shape with an image side surface that is convex on an optical axis.” Specifically, it is unclear how a lens can have a meniscus shape and a convex shape, as it is unclear what constitutes a lens with a convex shape (i.e. it is unclear whether the lens should be biconvex, or only have a single convex surface).
For the purposes of examination, claim 1 will be interpreted as requiring an imaging lens comprising six lenses, including a first lens having negative refractive power, a second lens having positive refractive power, a third lens having a positive refractive power, a fourth lens having a negative refractive power, a fifth lens having positive refractive power, and a sixth lens having negative refractive power in order from an object side, wherein the second lens has a biconvex shape, and wherein the sixth lens is a meniscus shape having an image side surface that is convex on an optical axis.”
Claims 2, 6-11, and 16-18 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto (U.S. Patent No. 6,429,979).
Regarding claim 1, Enomoto teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to six, including a first lens (r1-r2) having negative refractive power and a second lens (r2-r3) having positive refractive power in order from an object side, and including an n-th lens (r11-r12) having negative refractive power, wherein the second lens has a biconvex shape, wherein the n-th lens is a meniscus shape having a convex shape with an image side surface that is convex on an optical axis, and an n-1-th lens (r9-r10 or r7-r8) having positive refractive power in order from an image side (See e.g. Figs. 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19; C. 3, L. 46-63; C. 4, L. 34 – C. 5, L. 6; C. 6, L. 39-67; See Table 1 providing the lens data for the examples), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Table 1: R11/f = -19.417/29.00 = -0.67, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Table 1 where f is given to be 29.00 mm and R11 is given to be -19.417 by the value of the r for Surface #1), and
wherein an (n-3)th lens (r4-r5) has positive refractive power and an (n-2)th lens (r5-r6) has negative refractive power (See e.g. Figs. 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19; C. 3, L. 46-63; C. 4, L. 34 – C. 5, L. 6; C. 6, L. 39-67; See Table 1 providing the lens data for the examples),
wherein the imaging lens satisfies a following conditional expression:
                        
                            2.0
                            <
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Table 1: f(n-3)(n-2)/f = 64.65/29.00 = 2.23, within Applicant’s claimed range)
where, f-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table 1 embodiment where f-(n-3)(n-2) is calculated to be 64.65 from the values of the r, d, and Nd for surfaces 4-6). 
Regarding claim 2, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (See Table 1 where ω is given to be at most 36.7).
Regarding claim 6, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (Table 1: |f1/f| = 18.52/29.00 = 0.64, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (See Table 1 where f1 is calculated from the values of r, d, and Nd for surfaces 1-2).
Regarding claim 7, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Table 1: f2/f = 49.44/29.00 = 1.71, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table 1 where f2 is calculated from the values of r, d, and Nd for surfaces 2-3).
Regarding claim 8, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the second lens (r2-r3) has at least one aspheric surface (C. 6, L. 16-67; See also Table 1).
Regarding claim 9, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the n-th lens (r11-r12) is a meniscus shape having at least one aspheric surface and convex surface on the image side (C. 6, L. 16-67; See also Table 1).
Regarding claim 10, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the n-1-th lens (r9-r10) has a biconvex shape (See e.g. Figs. 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19; C. 3, L. 46-63; C. 4, L. 34 – C. 5, L. 6; C. 6, L. 39-67; See Table 1 providing the lens data for the examples).
Regarding claim 11, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Table 1: |f(n-1)n/f| = 19.72/29.00 = 0.68, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table 1 where f-(n-1)n is calculated to be -19.72 from the values of r, d, and Nd for surfaces 9-12).
Regarding claim 16, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 1; C. 6, L. 47-67) and the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens (See Table 1 where the n-3-th lens is shown to be Schott N-SF5 glass and the n-2-th lens is shown to be Schott N-LAF35, which have the required linear expansion coefficients).
Regarding claims 17-18, Enomoto teaches the imaging lens according to claims 1 and 2, as above.
Enomoto further teaches an imaging apparatus comprising: the imaging lens according to claim 1; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (C. 5, L. 44-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (Japanese Pub No. H07-181387 A) in view of Asami (U.S. Patent No. 8,054,562). All citations to Isono are directed toward the English machine translation and tables of Isono, provided as a reference.
Regarding claim 1, Isono teaches an imaging lens (Example 4 – Fig. 9), comprising n lenses, wherein n is a natural number equal to six, including a first lens (lens defined by r1 and r2) having negative refractive power and a second lens (lens defined by r3 and r4) having positive refractive power in order from an object side, and including an n-th lens (lens defined by r10 and r11) having negative refractive power, wherein the second lens has a biconvex shape, wherein the n-th lens is a meniscus shape having a convex shape with an image side surface that is convex on an optical axis, and an n-1-th lens (lens defined by r8 and r9) having positive refractive power in order from an image side (See e.g. Fig. 9; Paragraph 0039; See also Table for Example 4 in Paragraph 0036), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Ex. 4: R11/f = -15.858/25.504 = -0.62, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Table for Ex. 4 in Paragraph 0036 where f is given to be 25.5 mm and R11 is given to be -15.858 by the value of r1), and
wherein an (n-3)th lens (lens defined by r5 and r6) has positive refractive power and an (n-2)th lens (lens defined by r6 and r7) has negative refractive power (See e.g. Fig. 9; Paragraphs 0039-0040; See also Table for Example 4 in Paragraph 0036),
wherein the imaging lens satisfies a following conditional expression:
                        
                            10.0
                            <
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            100
                        
                     (Paragraph 0010 and Ex. 4, Tables in Paragraphs 0036 and 0044: f(n-3)(n-2)/f = 15.7; Paragraph 0010)
where, f-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table for Ex. 4 in Paragraph 0036 where f-(n-3)(n-2) is calculated to be 400 from the values of r5, r6, r7, d5, d6, N3, and N4; See also Table in Paragraph 0044 where                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                        
                     is the inverse of φC/φW; Paragraph 0010 specifically teaches that the value of φC/φW is within the range of 0.01 to 0.1, giving the range above).
Isono further teaches adjusting the value of                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                        
                     “in order to obtain a good image” (Paragraphs 0017-0018). However, Isono fails to explicitly disclose that                         
                            2.0
                            <
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            10.0
                        
                    .
Nevertheless, Asami teaches an imaging lens and imaging apparatus having sixth lenses including an n-3th lens and an n-2th lens satisfying                         
                            1.0
                            <
                            
                                
                                    |
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            |
                        
                     (C. 7, L. 65 – C. 8, L. 47) and further                         
                            1.6
                            <
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    3
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            <
                            27.0
                        
                     (C. 9, L. 53 – C. 10, L. 14) in order “to more effectively correct field curvature” (C. 9, L. 39-40; C. 11, L. 1-5) and such that “it is easy to effectively correct spherical aberration” (C. 11, L. 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens of Isono to satisfy                         
                            2.0
                            <
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            10.0
                        
                     as suggested by Asami, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further “to obtain a good image” as in Isono (Paragraphs 0017-0018) and in order “to more effectively correct field curvature” and such that “it is easy to effectively correct spherical aberration,” as in Asami (C. 9, L. 39-40; C. 11, L. 1-5), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 2, Isono in view of Asami teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (Paragraph 0014: Isono teaches a full viewing angle of 68 or 75, corresponding to a half image viewing angle of 34 or 37.5, within Applicant’s claimed range).
Regarding claim 6, Isono in view of Asami teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (Ex. 4: |f1/f| = 76.7/25.5 = 3.0, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (See Table for Ex. 4 in Paragraph 0036 where f1 is calculated to be -76.7 from the values of r1, r2, d1, and N1).
Regarding claim 7, Isono in view of Asami teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Ex. 4: f2/f = 20.0/25.5 = 0.78, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table for Ex. 4 in Paragraph 0036 where f2 is calculated to be 20.0 from the values of r3, r4, d2, and N2).
Regarding claim 11, Isono in view of Asami teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Ex. 4: |f(n-1)n/f| = 0.85, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table for Ex. 4 in Paragraph 0036 where f-(n-1)n is calculated to be -21.74 from the values of r8, r9, r10, r11, d7, d8, d9, N5, and N6).
Regarding claim 16, Isono in view of Asami teaches the imaging lens according to claim 1, as above.
Isono further teaches that the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 9; Paragraphs 0039-0040; See also Table for Example 4 in Paragraph 0036) and the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens (Paragraph 0021; See also Table 4 Example 4 in Paragraph 0036 where the n-3-th lens is shown to be Schott N-FK5 glass and the n-2-th lens is shown to be Schott LF5, which have the required linear expansion coefficients).
Regarding claims 17 and 18, Isono in view of Asami teaches the imaging lens according to claims 1 and 2, respectively, as above.
Isono further teaches an imaging apparatus comprising: the imaging lens according to claims 1 and 2; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 9; Paragraphs 0001-0002, 0036, 0039, and 0045).
Additionally, Asami further teaches an imaging apparatus comprising: the imaging lens according to claims 1 and 2; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (C. 5, L. 53 – C. 6, L. 11).
Claim(s) 2 and 18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Enomoto or Isono in view of Asami as applied to claim 1 above, and further in view of Ohashi (U.S. Patent No. 8,599,500).
Regarding claim 2, Enomoto and Isono in view of Asami each teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (See Table 1 where ω is given to be at most 36.7).
Isono further teaches that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (Paragraph 0014: Isono teaches a full viewing angle of 68 or 75, corresponding to a half image viewing angle of 34 or 37.5, within Applicant’s claimed range).
Additionally, Ohashi teaches an imaging lens comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-5; Abstract; C. 2, L. 48-61; C. 3, L. 49-63; C. 8, L. 29-67; See also Tables for Embodiments 1-5), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Embodiment 1: R11/f = -0.83, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5 where R11 is given by the value of R for surface 1 and f is given), and imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (C. 2, L. 39-47; C. 5, L. 9-24; See also Tables for Embodiments 1-5, giving values of ω falling within Applicant’s claimed range).
Ohashi teaches this half image viewing angle “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” (C. 5, L. 9-24) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Enomoto or Isono such that                         
                            ω
                            <
                            45
                            °
                        
                     as taught by Ohashi “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 5, L. 9-24; C. 8, L. 16-18), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18, Enomoto in view of Ohashi and Isono in view of Asami and Ohashi teaches the imaging lens according to claim 2, as above.
Enomoto further teaches an imaging apparatus comprising: the imaging lens according to claim 1; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (C. 5, L. 44-62).
Isono further teaches an imaging apparatus comprising: the imaging lens according to claim 2; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 9; Paragraphs 0001-0002, 0036, 0039, and 0045).
Additionally, Ohashi further teaches an imaging apparatus comprising: the imaging lens; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 16-17; C. 9, L. 5 – C. 10, L. 3).
Claim(s) 8-9 and 17-18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Enomoto in view of Yang (U.S. Patent No. 9,715,088).
Regarding claim 8, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the second lens (r2-r3) has at least one aspheric surface (C. 6, L. 16-67; See also Table 1).
Additionally, Yang teaches an imaging lens (10th Embodiment — Fig. 19), comprising n lenses, wherein n is a natural number equal to six, including a first lens (1010) having negative refractive power and a second lens (1020) having positive refractive power in order from an object side, and including an n-th lens (1060) having negative refractive power, wherein the n-th lens is a meniscus shape having a convex shape to the image side on the optical axis, and an n-1-th lens (1050) having positive refractive power in order from an image side (See e.g. Fig. 19; C. 39, L.56—C. 40, L. 60), and wherein the second lens (1020) has at least one aspheric surface (See e.g. Fig. 19; C. 40, L. 25-31).
Yang teaches this second lens having at least one aspheric surface as it is “easy to form a shape other than spherical surface so as to have more controllable variables for eliminating aberrations thereof, and to further decrease the required number of the lens elements” (C. 7, L. 57-64).
Therefore, even if Enomoto did not disclose that the second lens has at least one aspheric surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens of Enomoto such that the second lens has at least one aspheric surface as in Yang such that it is “easy to form a shape other than spherical surface so as to have more controllable variables for eliminating aberrations thereof, and to further decrease the required number of the lens elements,” as taught by Yang (C. 7, L. 57-64).
Regarding claim 9, Enomoto teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the n-th lens (r11-r12) is a meniscus shape having at least one aspheric surface and convex surface on the image side (C. 6, L. 16-67; See also Table 1).
Additionally, Yang teaches an imaging lens (10th Embodiment — Fig. 19), comprising n lenses, wherein n is a natural number equal to six, including a first lens (1010) having negative refractive power and a second lens (1020) having positive refractive power in order from an object side, and including an n-th lens (1060) having negative refractive power, wherein the n-th lens is a meniscus shape having a convex shape to the image side on the optical axis, and an n-1-th lens (1050) having positive refractive power in order from an image side (See e.g. Fig. 19; C. 39, L.56—C. 40, L. 60), and wherein the n-th lens (1060) is a meniscus shape having at least one aspheric surface and convex surface on the image side (See e.g. Fig. 19; C. 40, L. 52-60).
Yang teaches this sixth lens having at least one aspheric surface as it is “easy to form a shape other than spherical surface so as to have more controllable variables for eliminating aberrations thereof, and to further decrease the required number of the lens elements” (C. 7, L. 57-64).
Therefore, even if Enomoto did not disclose that the sixth lens has at least one aspheric surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens of Enomoto such that the sixth lens has at least one aspheric surface as in Yang such that it is “easy to form a shape other than spherical surface so as to have more controllable variables for eliminating aberrations thereof, and to further decrease the required number of the lens elements,” as taught by Yang (C. 7, L. 57-64).
Regarding claims 17-18, Enomoto teaches the imaging lens according to claims 1 and 2, as above.
Enomoto further teaches an imaging apparatus comprising: the imaging lens according to claim 1; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (C. 5, L. 44-62).
Additionally, Yang further teaches an imaging apparatus comprising: the imaging lens according to claim 1; and an image sensor (1090) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 19-24; C. 39, L. 56-—C. 40, L. 60; C. 43, L. 1-38).
Yang teaches this image sensor in order to provide an electronic device “featured with a larger field of view, a compact size and high image quality” (C. 8, L. 50 – C. 9, L. 4).
Therefore, even if Enomoto did not explicitly disclose the imaging apparatus with the imaging lens and image sensor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens of Enomoto to provide an imaging apparatus with an image sensor as in Yang in order to provide an electronic device that is “featured with a larger field of view, a compact size and high image quality,” as taught by Yang (C. 8, L. 50 – C. 9, L. 4).
Claim 16 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Enomoto or Isono in view of Asami, as applied to claim 1 above, and further in view of Abe (U.S. PG-Pub No. 2003/0081331).
Regarding claim 16, Enomoto and Isono in view of Asami each teaches the imaging lens according to claim 1, as above.
Enomoto further teaches that the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 1; C. 6, L. 47-67) and the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens (See Table 1 where the n-3-th lens is shown to be Schott N-SF5 glass and the n-2-th lens is shown to be Schott N-LAF35, which have the required linear expansion coefficients).
Isono further teaches that the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 9; Paragraphs 0039-0040; See also Table for Example 4 in Paragraph 0036) and the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens (Paragraph 0021; See also Table 4 Example 4 in Paragraph 0036 where the n-3-th lens is shown to be Schott N-FK5 glass and the n-2-th lens is shown to be Schott LF5, which have the required linear expansion coefficients).
Additionally, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” (Paragraphs 0068-0069) and “to reduce the eccentricity” (Paragraphs 0072-0073) in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed” (Paragraph 0008).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Enomoto or Isono such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed,” as in Abe (Paragraphs 0008, 0068-0069, and 0072-0073), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 and 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Enomoto and Isono in view of Asami, as necessitated by Applicant’s amendments and detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwamoto (U.S. Patent No. 8,854,747) teaches an optical system and image pickup apparatus including the same having a similar lens configuration.
Asami (U.S. Patent No. 8,054,562) teaches an imaging lens and imaging apparatus having a similar lens configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896